Terminal Disclaimer
The terminal disclaimer filed on January 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,094,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The replacement drawing sheets received on October 31, 2018 are acceptable and have been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.






                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                         









MS
January 11, 2021